          Case 4:20-cv-00434-KGB Document 116 Filed 12/16/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF ARKANSAS, CENTRAL DIVISION

FRAZIER, et al.                                        )
                                                       )
                          Plaintiffs,                  )
                  v.                                   )
                                                       )
GRAVES, et al.                                         )        Judge Kristine G. Baker
                                                       )
                          Defendants.                  )        Case No. 4:20cv434
                                                       )
                                                       )
                                                       )

                                MOTION FOR PROTECTIVE ORDER

        COME NOW Plaintiffs, by and through undersigned counsel, and pursuant to Federal Rule of

Civil Procedure 26, move this Court for the issuance of a Protective Order providing for discovery of

confidential records and other sensitive information only on specified terms and conditions, and

restricting use and dissemination of such records or information secured through formal or informal

discovery in this case. As grounds for their Motion, the Plaintiffs state to the Court as follows:

        1.       This is a civil lawsuit involving allegations that Defendants violated Plaintiffs’

constitutional rights.

        2.       Plaintiffs anticipate the Parties will exchange information and take depositions

concerning institutional records of the Defendants and possibly non-parties, and medical records.

        3.       Plaintiffs have already requested, and the Defendants have produced, in part, information

and documents concerning institutional records of the Defendants and medical records

        4.       The production of these documents and tangible things, and the taking of depositions,

have been impaired and hindered by the lack of a Protective Order controlling the use, dissemination, and

disclosure of these materials and information.

        5.       Realizing that a Protective Order would be beneficial to the Parties and the discovery

process, the Parties have, on multiple occasions, conferred with regard to an appropriate Protective Order

                                                      1
         Case 4:20-cv-00434-KGB Document 116 Filed 12/16/20 Page 2 of 4



concerning these documents and information, but have been unable to reach an accord regarding the

same. Plaintiffs’ proposed Protective Order is attached hereto as Exhibit 1 and will be electronically

submitted in Word format to the Court.

        6.      Pursuant to Federal Rule of Civil Procedure 26, this Court has the authority to issue the

requested Protective Order.

        WHEREFORE, based upon the above and foregoing, Plaintiffs move this Court to enter a

Protective Order, in the form attached hereto, along with such other relief as this Court deems just and

appropriate.

RESPECTFULLY SUBMITTED,




Dated: December 16, 2020


BY: Omavi Shukur



                                                          Samuel Spital
                                                          Jin Hee Lee
                                                          Natasha Merle
                                                          Omavi Shukur
                                                          Amber Koonce
                                                          NAACP Legal Defense and Educational
                                                          Fund, Inc.
                                                          40 Rector Street, 5th Floor
                                                          New York, NY 10006
                                                          (212) 965-2200

                                                          Christopher Kemmitt
                                                          Ajmel Quereshi
                                                          NAACP Legal Defense and Educational
                                                          Fund, Inc.
                                                          700 14th Street NW, Suite 600
                                                          Washington, DC 20005
                                                          (202) 216-5573

                                                          George H. Kendall
                                                          Jenay Nurse

                                                     2
Case 4:20-cv-00434-KGB Document 116 Filed 12/16/20 Page 3 of 4




                                  Corrine Irish
                                  Squire Patton Boggs (US) LLP
                                  1201 Avenue of the Americas
                                  New York, NY 10036
                                  (212) 872-9800

                                  Cristy Park
                                  Disability Rights Arkansas
                                  400 West Capitol Ave, Suite 1200
                                  Little Rock, AR 72201
                                  (501) 296-1775

                                  Sarah Everett
                                  Arkansas Civil Liberties Union Foundation,
                                  Inc.
                                  904 W. 2nd Street, Suite One
                                  Little Rock, AR 72202
                                  (501) 374-2660

                                  Attorneys for Plaintiffs and the Putative
                                  Classes




                              3
         Case 4:20-cv-00434-KGB Document 116 Filed 12/16/20 Page 4 of 4



                                         Certificate of Service

        I, Omavi Shukur, an attorney, hereby certify that on December 16, 2020, I caused to be served the
foregoing on all counsel of record via electronic mail.
                                                          Omavi Shukur
                                                          One of Plaintiffs’ Attorneys




                                                   4
